DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed December 27, 2019, is the national state entry of PCT/FR2018/051526, filed June 22, 2018.  Pursuant to a pre-examination amendment of the claims filed with the application, claims 1-9, 11, and 12 are pending.  The applicant has cancelled claim 10.  The applicant has amended claims 1-9, 11, and 12.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (US 2016/0332570 A1) in view of Kim et al. (US 2016/0275796 A1) and further in view of Gupta et al. (US 2018/0261098 A1).  
Regarding claim 1, Kunkel discloses:
a signaling method for signaling ([0009]) a suggestion of a behavior, implemented by a signaling system, wherein the method comprises the Following acts:

determining an arrival of a first vehicle on a portion of a traffic lane ([0071]; FIG. 2A:  110-1), 

a second vehicle being able to cross the first vehicle on said portion ([0071]; FIG. 2B:  110-2),

determining an arrival of the second vehicle on said portion ([0071]; FIG. 2B:  110-2),

determining a suggestion of a behavior of the second vehicle at said portion ([0069]; FIG. 3:  350, 360),

sending to the second vehicle a signaling of a warning ([0069]; FIG. 3:  350, 360; FIG. 4:  450), and

receiving a notification of said signaling having been taken into consideration by the second vehicle (  ).

	Kunkel does not explicitly disclose:

determining a suggestion of a behavior of the second vehicle at said portion,

sending to the second vehicle a signaling of said suggestion, and

receiving a notification of said signaling having been taken into consideration by the second vehicle.

Kim, in the same field of signaling methods for vehicles, teaches a vehicle monitoring system having a vehicle and a server that monitors the travelling of the vehicle ([0002]), comprising:
determining a suggestion of a behavior of the second vehicle at said portion ([0105], [0106]),

sending to the second vehicle a signaling of said suggestion ([0106]),

for the benefit of avoiding a vehicle accident when a driver is short of time directly to perform a manipulation to avoid a vehicle accident ([0105]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Kim with the method of Kunkel because that would have enabled the method to avoiding a vehicle accident when a driver is short of time directly to perform a manipulation to avoid a vehicle accident ([0105]).
	The above combination does not disclose:
receiving a notification of said signaling having been taken into consideration by the second vehicle.

	Gupta, in the same field of signaling methods for vehicles, teaches systems and methods are described for resolving conflicts between paths of smart vehicles ([0002]), comprising: 
receiving a notification of said signaling having been taken into consideration by the second vehicle ([0028], [0068], [0089], [0072]),

for the benefit of determining whether vehicles are going to operate in a manner that will avoid a collision ([0072]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Gupta with the method of the above combination because that would have enabled the method to determine whether vehicles are going to operate in a manner that will avoid a collision.
	Regarding claim 2, the above combination discloses the suggestion being determined and the signaling being sent.  (See the citations for the rejection of claim 1.)
	Kunkel disclose an act of determining the right-of-way between the first vehicle and the second vehicle.  ([0078])
	In the combination of Kim and Gupta with Kunkel, this disclosure of Kunkel indicates that the combination would comprise an act of determining the right-of-way between the first vehicle and the second vehicle at the portion, the suggestion being determined and the signaling being sent in response to the first vehicle has the right-of-way.
	Regarding claim 3, the above combination does not disclose that the notification of said signaling having been taken into consideration by the second vehicle comprises an indication concerning an action performed at the second vehicle.
	Gupta, in the same field of signaling methods for vehicles, teaches systems and methods are described for resolving conflicts between paths of smart vehicles ([0002]), comprising disclosing that the notification of said signaling having been taken into consideration by the second vehicle comprises an indication concerning an action performed at the second vehicle ([0072]) for the benefit of determining whether vehicles are going to operate in a manner that will avoid a collision ([0072]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Gupta with the method of the above combination because that would have enabled the method to determine whether vehicles are going to operate in a manner that will avoid a collision.
	Regarding claim 4, Kunkel discloses that the act of determining an arrival of the first vehicle comprises a sub-act belonging to the group comprising consisting of the following sub-acts:  
determining a value corresponding to a duration relating to the first vehicle and to said portion ([0071]),
determining a value corresponding to a path of the first vehicle on said portion ([0070], [0077]),
said value being then taken into consideration, with configuration rules, in the act of determining the suggestion of the behavior ([0068], [0069], [0070], [0071]).
Regarding claim 5, Kunkel discloses an act of communicating the signaling to the driver of the first vehicle.  ([0062], [0069])
Regarding claim 6, Kunkel discloses that the signaling is an electromagnetic signal out of the visible spectrum.  ([0060]; Kunkel discloses communication over a mobile telephone network, and mobile telephone networks operate in the radio portion of the electromagnetic spectrum, which is out of the visible spectrum.)
Regarding claim 7, Kunkel discloses that the signaling is a signaling message sent via a telecommunications network.  ([0060])
Regarding claim 8, Kunkel discloses that the act of sending to the second vehicle said signaling of the behavior suggestion comprises a sub-act step of identifying the second vehicle, the signaling being sent to the second vehicle identified.  ([0026], [0027], [0045], [0059], [0062], [0068], [0069], [0070], [0083]; FIG. 2B; FIG. 2C)


Regarding claim 9, Kunkel discloses:
	a terminal ([0055]; FIG. 1:  110-n) comprising:
a processor ([0062]; FIG. 1:  170); and

a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the terminal to perform act ([0050], [0061], [0065]) comprising:

signaling a warning ([0069]; FIG. 3:  350, 360; FIG. 4:  450) by:

determining an arrival of a first vehicle on a portion of a traffic lane, a second vehicle being able to cross the first vehicle on said portion ([0062], [0071]; FIG. 2A:  110-1; FIG. 2B:  110-2; FIG. 2C:  110-1, 110-2), 

determining an arrival of the second vehicle on said portion ([0071], [0083]), 

sending to the second vehicle a warning ([0069]; FIG. 3:  350, 360; FIG. 4:  450).
	Kunkel does not disclose:

signaling a suggestion of a behavior by:

determining a suggestion of a behavior of the second vehicle at said portion,

sending to the second vehicle a signaling of said suggestion, and

receiving a notification of said signaling having been taken into consideration by the second vehicle.

Kim, in the same field of signaling methods for vehicles, teaches a vehicle monitoring system having a vehicle and a server that monitors the travelling of the vehicle ([0002]), comprising:
signaling a suggestion of a behavior by:

determining a suggestion of a behavior of the second vehicle at said portion (0105],  [0106]),

sending to the second vehicle a signaling of said suggestion ([0106]), and

receiving a notification of said signaling having been taken into consideration by the second vehicle.

determining a suggestion of a behavior of the second vehicle at said portion ([0105], [0106]),

sending to the second vehicle a signaling of said suggestion ([0106]),

for the benefit of avoiding a vehicle accident when a driver is short of time directly to perform a manipulation to avoid a vehicle accident ([0105]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Kim with the method of Kunkel because that would have enabled the method to avoiding a vehicle accident when a driver is short of time directly to perform a manipulation to avoid a vehicle accident ([0105]).
	The above combination does not disclose:
receiving a notification of said signaling having been taken into consideration by the second vehicle.

	Gupta, in the same field of signaling methods for vehicles, teaches systems and methods are described for resolving conflicts between paths of smart vehicles ([0002]), comprising: 
receiving a notification of said signaling having been taken into consideration by the second vehicle ([0028], [0068], [0089], [0072]),

for the benefit of determining whether vehicles are going to operate in a manner that will avoid a collision ([0072]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Gupta with the method of the above combination because that would have enabled the method to determine whether vehicles are going to operate in a manner that will avoid a collision.

	Regarding claim 11, Kunkel discloses a non-transitory computer-readable recording medium on which is recorded a computer program comprising instructions for execution of a signaling method according when the instructions are executed by a processor of a device.  ([0040], [0050], [0061], [0065])
	The remainder of claim 11 is rejected as claim 1.
	Regarding claim 12, Kunkel discloses a system ([0055]; FIG. 1:  100) comprising at least two terminals ([0055]; FIG. 1:  110-1, 110-2, 110-n).
The remainder of claim 12 is rejected as claim 9.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689